UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1449



CYNTHIA MANN,

                                              Plaintiff - Appellant,

           versus


FIRST UNION NATIONAL BANK;         FIRST   UNION
SECURITIES, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn III,
Magistrate Judge. (CA-00-264-H)


Argued:   March 14, 2006                     Decided:   June 13, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Drake Garlitz, GARLITZ & WILLIAMSON, P.L.L.C., Charlotte,
North Carolina, for Appellant. Marylin E. Culp, LITTLER MENDELSON,
P.C., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cynthia Mann appeals from the district court’s award of

summary judgment to her former employers, defendants First Union

National Bank and First Union Securities, Inc. (collectively,

“First Union”), in her employment discrimination action.   Although

Mann initially sought relief under several theories, on appeal she

principally challenges only the court’s award of summary judgment

on her two retaliation claims, brought under Title VII of the Civil

Rights Act of 1964.   As explained below, we affirm.1



                                I.

     Mann was employed by First Union for over five years, from May

17, 1993, until her termination on September 17, 1998.2    Prior to

her employment with First Union, she obtained a Masters of Business

Administration from the Harvard Business School and worked for four

years at the Salomon Brothers investment banking firm in New York


     1
      Mann also appeals from the district court’s partial denial of
her first motion to strike documents filed by First Union, as well
as its denial of her second and third motions to strike. We have
carefully reviewed those challenged rulings, perceive no abuse of
discretion, and are content to affirm them on the sound reasoning
of the district court. See Mann v. First Union Nat’l Bank, No. CA-
00-264-H, slip op. at 4-21 (M.D. N.C. Mar. 17, 2005) (Memorandum
Opinion and Judgment).
     2
      By virtue of a 2001 merger, First Union has been integrated
into Wachovia Bank, National Association. See Wachovia Bank, Nat’l
Ass’n. v. Schmidt, 445 F.3d 762, 765 n.1 (4th Cir. 2006). At all
times relevant and in all court documents pertaining to this
proceeding, the defendants have been referred to as “First Union,”
and we refer to them as such herein.

                                 2
City.    In October 1994, Mann was assigned to First Union’s newly

formed Commercial Real Estate Finance Group (the “CREF Group”),

where she was employed as a Junior Trader of Commercial Mortgage

Backed Securities (“CMBS”).3         According to Mann’s affidavit, she

was one of two women employed in a “key role” within the CREF

Group.   See J.A. 566.4    In May 1995, Steve Jones, who had been the

Primary CMBS Trader, was transferred to a different position within

First Union, and Mann assumed the role of Primary CMBS Trader.         In

that position, Mann had numerous responsibilities, which included

acting   as    a   trade   manager    and   overseeing   risk   management

(“hedging”).

     From the outset of Mann’s employment in the CREF Group at

First Union, she had difficulties communicating and interacting

amicably with her co-workers and with management.         Her evaluations

consistently reflected that her work was superior, but that her

interpersonal skills were lacking.           Over time, tensions built

between Mann and management concerning the scope of her duties.

Mann apparently saw herself primarily as a “trader,” responsible

for high-risk investments, while First Union’s management insisted




     3
      Because Mann appeals from the district court’s award of
summary judgment to First Union, the facts are presented in the
light most favorable to her. See Seabulk Offshore, Ltd. v. Am.
Home Assurance Co., 377 F.3d 408, 418 (4th Cir.2004).
     4
      Our citations to “J.A. ___” refer to the contents of the
Joint Appendix filed by the parties in this appeal.

                                      3
on restricting Mann to the less-glamorous task of hedging.5                At

various times in January 1996, and again in January and February

1997, Mann informed her supervisors, Mike Greco and Larry Brown,

that she was interested in promotions (which, according to Mann,

were not normally publicized at First Union), and she also told her

superiors that she was dissatisfied with her compensation.

      According to Mann’s deposition, First Union hired Peter Chan

into the CREF Group in 1996, and thereafter began reassigning

Mann’s duties to him.   Mann testified that in March and April 1997

she   had   conversations   with    Greco   and    Brown   in   which    they

“clarified” her role with First Union by giving her “trading

responsibilities” to Chan.         J.A. 394.      Thereafter, on July 22,

1997, Mann met with Greco to discuss why she had not received a

mid-year promotion.   At the meeting, Mann told Greco that she felt

that she was being discriminated against because of her gender.

Greco “became infuriated, ordered [her] out of his office and told

[her] he would never speak with [her] again.”              J.A. 568.     Upon

leaving Greco’s office, Mann went directly to the office of Brian

Simpson, Greco’s supervisor, to schedule an appointment.               As she




      5
      Apparently, there is a sharp divide within the investment
banking industry between “hedgers” and “traders.” Although both
hedgers and traders buy and sell investments, a trader is expected
to invest actively and aggressively, generating profits, while a
hedger is expected to invest more conservatively and maintain
market positions. It also appears that, in the industry, traders
are generally better paid and more respected than hedgers.

                                     4
waited to see Simpson, “Greco came down the hall shouting to . . .

Simpson that he wanted [Mann] fired.”           Id. at 569.

     On July 28, 1997, Mann filed an internal complaint with First

Union’s   Human   Relations   Department,      whereby   she     requested   an

investigation into whether she had been the victim of gender

discrimination.    Her internal complaint was premised, in part, on

her assertion that the “Real Estate Products Group Management

promoted and/or gave less qualified men roles that [Mann] held or

in which [she] was entitled to function.”            J.A. 577.

     Thereafter,    Vaughn    Moore,       First   Union’s   Assistant   Vice

President for the Human Resources Division, investigated Mann’s

internal complaint.      On October 29, 1996, Moore wrote Mann to

inform her that he had completed his investigation and, on the

basis thereof, had determined that her discrimination claims were

unsubstantiated.    By his letter, Moore asserted that Mann had been

relegated to hedging duties due to a combination of “practical”

concerns and her inability to work well with clients and customers.

J.A. 579.     Additionally, Moore related his conclusion that “a

primary factor in the conflict between [Mann] and management . . .

[was] poor communication and [a] lack of clarity” concerning her

role.    Id. at 580.6   Moore informed Mann that steps would be taken


     6
      In response to Mann’s concerns that Moore was not qualified
to investigate her complaints because he did not fully understand
the commercial trading business, First Union hired an outside
securities lawyer, Jeffery Davis, to independently investigate
Mann’s complaint. Following his investigation, Davis agreed with

                                       5
in order to improve her working situation.                        Pursuant to Moore’s

recommendation, Mann met with Brown and Simpson on November 6,

1997.       At that meeting, Brown told Mann that, thenceforth, she

would “only be a hedger.”             J.A. 569.

       On January 22, 1998, Mann received her last formal evaluation

at First Union.        This evaluation was completed by Brown, who rated

Mann’s overall performance as “Meets Expectations.”                        J.A. 361.     By

that    evaluation,         Brown     enumerated          specific   areas    of   needed

improvement for Mann to focus on during the first quarter of 1998,

directing her to “[s]how sensitivity to the roles of [her] peers,

supervisors, and subordinates”; to “[b]e careful not to encroach on

other employees’ responsibilities”; and to “[a]pproach co-workers

in a positive, productive manner.” Id. Brown’s evaluation further

advised      Mann    that    she    needed     to    “understand     and     accept   that

decisions may be made by management that incorporate factors beyond

[Mann’s]      immediate       scope,”    and      that     flexibility     would   “be    a

critical success factor” for her.                   Id.    By their signatures on the

evaluation, Brown and Mann acknowledged that they had “discussed

performance         results     and     established          performance      goals    and

development plans for 1998.”             Id.

       In    February       1998,     Brown       and     Greco   left     First   Union.

Thereafter, First Union appointed Barry Reiner and Wes Jones to

replace Brown and Greco as Mann’s supervisors.                           Throughout the


Moore’s conclusions.

                                              6
Spring and Summer of 1998, Mann and First Union’s management

continued   to   have    difficulties       relating   to    Mann’s   constant

frustration at having been relegated to the position of hedger.

     On   September     9,   1998,   Mann    sent   Reiner     a   memorandum,

contending that First Union had discriminated against her on the

basis of her gender by offering a woman named Nicole Feldman a

position within the CREF Group without first consulting Mann.              The

next day, September 10, 1998, Mann sent Reiner a second memorandum,

complaining that her exclusion from an internal sales meeting

amounted to gender discrimination.            Reiner responded to Mann by

email on September 10, 1998, stating that he and Mann needed to

discuss the issues raised in her memoranda in person, and also

asserting that (1) Mann had been given the opportunity to express

her views regarding Feldman and that Reiner simply disagreed with

her; (2) Feldman was not hired as part of an “agenda,” but rather

“to get much needed help on board quickly”; (3) Mann continued to

misstate her role as “senior trader,” when, in fact, her function

was “to be primarily hedge trading”; (4) the other positions Mann

wished to fill would not be her “highest and best use”; and (5)

Mann needed to “have more of a team oriented focus.”               J.A. 369-70.

     That same day, September 10, 1998, Mann sent Reiner another

memorandum, by which she asserted that Tim Martin, a member of the

CREF Group, had been disrespectful to her.                  According to this

memorandum, Martin was on the phone while Mann was working at her


                                      7
adjacent computer with a member of the technical support staff and,

during the course of his conversation, Martin turned towards Mann

and said (to the person on the phone) “I sit next to a nosey busy

body [sic] who sits on this desk and listens to everything I say.

I’ll have to call you from another phone off the desk.”              J.A. 372.

In her September 10, 1998 memorandum, Mann related that she was

disturbed that “this level of disrespect is tolerated in our

environment,” and demanded a “verbal apology” from Martin and that

“First Union’s management . . . stop condoning such behavior.” Id.

     Meanwhile, September 1998 turned out to be a particularly

volatile time in the investment banking business.             The bond market

slipped, causing financial institutions, including First Union, to

experience substantial losses.        By his affidavit, Wes Jones stated

that he informed First Union’s hedgers in September 1998 that the

business was experiencing heavy losses, and that he needed accurate

information concerning everyone’s market position “on a daily and

even hourly basis.”     J.A. 204.    In so doing, Jones advised that he

expected every hedger’s market position to be slipping, and that he

would not look negatively on anyone who was losing money.                Jones

further     asserted   that,    given       the   rapidly    changing   market

conditions, he needed “a very accurate picture of where [everyone]

stood in the market.”     Id.

     According to Jones, “everyone, except Mann, marked down their

positions    as   accurately    as   they     could   with   the   information


                                        8
available to them.”      J.A. 204.      Jones stated that “[w]e began to

suspect that Mann was mis-marking or mis-reporting her position

because her reports did not match what was happening in the

market.”    Id.     After investigating, Jones and other managers

“determined that the gains Mann was reporting were on her short

positions only and failed to reflect losses on her long positions.”

Id.   Jones concluded that Mann was reporting her market position

“without   representing    the   full     loss   in    her   long   position    —

something that is an unacceptable practice.”             Id.

      On September 17, 1998, Mann met with Jones, Reiner, and Dan

Comisar of the Human Resources Division. At that meeting, Mann was

informed that she was being terminated for failing to accurately

report her market position.      According to Mann, she protested that

her reports were all correct, and Jones informed her that her

termination was “the result of a series of things.”                     J.A. 573.

Specifically, Jones stated that Mann’s termination was also due to

her failure to accept her role as a hedger, and that it had “a lot

to do with last week.”     Id.   Mann responded that she should not be

fired for complaining about gender discrimination, and Reiner

asserted   that    her   complaints     were     not   the     reason    for   her

termination.      According to Mann, Jones subsequently stated that

Mann was being terminated “because of” her recent memoranda, which

Jones described as “insubordinate, disruptive, and distracting.”

Id.


                                      9
     On March 8, 1998, Mann filed a complaint with the Equal

Opportunity Employment Commission (the “EEOC”).     On November 10,

1999, the EEOC issued Mann a right to sue letter.    Thereafter, on

February 7, 2000, Mann instituted this civil action in the Northern

District of Illinois. By her Complaint, she initiated claims under

Title VII and state tort law, and sought back pay, front pay,

damages for mental anguish and suffering, punitive damages, an

award of attorneys’ fees and costs, and “[s]uch other and further

relief as this Court may deem just and proper.”     J.A. 17-18.   By

Order of May 18, 2000, the case was transferred to the Western

District of North Carolina.7

     Following discovery proceedings, First Union, on December 1,

2003, filed a motion for summary judgment in the district court.

And, by Order of March 17, 2005, the court awarded the summary

judgment sought by First Union.      See Mann v. First Union Nat’l

Bank, No. CA-00-264-H (M.D. N.C. Mar. 17, 2005).      On April 15,

2005, Mann timely noted her appeal of the district court’s ruling,

and we possess jurisdiction pursuant to 28 U.S.C. § 1291.




     7
      After this case was transferred to the Western District of
North Carolina, the parties consented to have the matter handled
exclusively by a United States Magistrate Judge, in accordance with
28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(b). The
case was initially assigned to then-Magistrate Judge McKnight, who
retained the matter upon receiving his Commission as a district
judge on August 25, 2003. When Judge McKnight died prematurely on
November 27, 2004, the case was reassigned to Magistrate Judge
Horn, who rendered the decision from which this appeal emanates.

                                10
                                     II.

     We review de novo an award of summary judgment, viewing the

facts and inferences drawn therefrom in the light most favorable to

the non-moving party.       Baqir v. Principi, 434 F.3d 733, 741 (4th

Cir. 2006).    Summary judgment is not appropriate unless “‘the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, show that there is no

genuine issue of material fact and that the moving party is

entitled to judgment as a matter of law.’”            Id. (quoting Fed. R.

Civ. P. 56(c)) (alteration and internal quotation marks omitted).



                                     III.

     On appeal, Mann contends that the district court erred in

awarding   First   Union   summary    judgment   on   her   two   Title   VII

retaliation claims, the first of which relates to her demotion to

the position of hedger (the “retaliatory demotion claim”), and the

second of which pertains to her termination (the “retaliatory

termination claim”).       In pertinent part, section 704(a) of Title

VII prohibits an employer from taking an adverse employment action

against any employee “because he has opposed any practice made an

unlawful employment practice by this subchapter.”                 Title VII

§ 704(a), 42 U.S.C. § 2000e-3(a).           Under the burden-shifting

framework formulated by the Supreme Court in McDonnell Douglas

Corp. v Green, a Title VII plaintiff bears the initial burden of


                                      11
making out a prima facie case of retaliation.                See 411 U.S. 792,

802-04 (1973).       “In order to establish a prima facie case of

retaliation, a plaintiff must prove three elements:               (1) that she

engaged in a protected activity; (2) that her employer took an

adverse employment action against her; and (3) that there was a

causal link between the two events.”                EEOC v. Navy Fed. Credit

Union, 424 F.3d 397, 405-06 (4th Cir. 2005).             As explained below,

Mann has failed to present a prima facie case of retaliation with

respect to either of her retaliation claims.



                                        A.

     By her retaliatory demotion claim, Mann contends that First

Union stripped her of her duties as a trader (thereby relegating

her to the role of hedger) in retaliation for her July 22, 1997

oral complaint of gender discrimination to Mr. Greco and the

internal complaint she filed with First Union’s Human Relations

Department   on   July      28,    1997.      Mann’s   own    testimony    shows

conclusively, however, that no causal nexus existed between her

demotion and her July 1997 complaints.               In her deposition, Mann

testified that Brown and Greco “clarified” her role with First

Union   in   March    and    April     1997    by    assigning   her      trading

responsibilities to Chan.          J.A. 394.    And such an action, having

occurred in March and April 1997, could not have been due to Mann’s

complaints of July 1997.          Cf. Thompson v. Potomac Elec. Power Co.,


                                        12
312 F.3d 645, 651 (4th Cir. 2002) (“The district court rightly

found that the continuation of the alleged adverse action after the

filing of a discrimination complaint did not, without more, support

Thompson’s prima facie burden of showing causation.”).          Indeed, as

the   district   court   observed,   Mann’s    July    28,   1997   internal

complaint was actually premised on First Union’s reallocation of

her trading duties to Chan. In these circumstances, Mann is unable

to show a causal connection between her July 1997 complaints and

her earlier demotion to the position of hedger in March and April

1997.    The district court thus did not err in awarding summary

judgment to First Union on the retaliatory demotion claim.



                                     B.

      In her retaliatory termination claim, Mann maintains that

First Union contravened Title VII by firing her in retaliation for

her memoranda of September 9 and 10, 1998.            As related above, in

order to establish the first prong of her retaliation claim, Mann

is obliged to show that, by sending such memoranda, she was

engaging in a protected activity.         See Navy Fed., 424 F.3d at 405-

06.     Title VII “protects activity in opposition not only to

employment actions actually unlawful under Title VII but also

employment actions an employee reasonably believes to be unlawful.”

Id. at 406. Mann, however, could not have reasonably believed that




                                     13
the activities she complained of in her September 1998 memoranda

were unlawful employment actions prohibited by Title VII.

     By that memoranda, Mann contended that she had suffered gender

discrimination (1) when she was not consulted on the hiring of

Feldman, a female job applicant; (2) by being excluded from a sales

meeting; and (3) by Martin’s comment that she was “a nosey busy

body.”   Viewing   these   incidents   either   separately   or   in   the

aggregate, no reasonable person could have believed that Title VII

had been, or was in the process of being, contravened.            First,

other than Mann’s bare assertions, there is no evidence that she

was excluded from the Feldman hiring decision or the sales meeting

because of her gender, and she therefore had no reason to conclude

that the actions were taken on such a basis.       See Goldberg v. B.

Green and Co., Inc., 836 F.2d 845, 848 (4th Cir. 1988) (recognizing

that plaintiff’s “own naked opinion, without more, is not enough to

establish a prima facie case” of discrimination).        Moreover, no

reasonable employee could have believed that Martin’s “nosey busy

body” comment constituted the sort of severe or pervasive conduct

that contravenes Title VII.       Cf. Clark County Sch. Dist. v.

Breeden, 532 U.S. 268, 271 (2001) (per curiam) (concluding that no

reasonable person could have believed that Title VII was violated

when, after reading crude comment related in prospective employee’s

psychological evaluation, plaintiff’s male supervisor and co-worker

engaged in brief, light banter).        In these circumstances, the


                                 14
district court properly awarded summary judgment to First Union on

the retaliatory termination claim.



                               IV.

     Pursuant to the foregoing, we affirm the district court’s

award of summary judgment to First Union.



                                                         AFFIRMED




                               15